IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-71,017-01


EX PARTE LOUIS IVAN AVILES, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 971688-A IN THE 339TH JUDICIAL DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of sexual assault
of a child and sentenced to twenty-five  years' imprisonment.   
 On July 17, 2008, the trial court entered an Order Designating Issues and For Filing
Affidavit.  Trial counsel filed an affidavit in response to the court's order on October 15, 2008.  The
trial court signed proposed findings of fact and conclusions of law on October 28, 2008, and the writ
was forwarded to this Court on November 3, 2008.  However, on November 7, 2008, the trial judge
notified this Court that the habeas record had been forwarded to this Court prematurely. We remand
this application to Harris County to allow the trial judge to supplement the record and fully resolve
the pending habeas issues.
	The District Clerk of Harris County is ordered to forward this application to this Court after
the judge of the 339th Judicial District Court so orders.

Filed: November 26, 2008
Do not publish